Judgment as against appellants Langdon & Hughes Electric Co., Inc., and Leon E. Pillmore, and order denying motion for a new trial made June 24, 1957, reversed on the law and facts and a new trial granted, with costs to appellants to abide the event, on the ground that the verdict finding the appellants guilty of negligence is against the weight of evidence. Appeal from order denying motion made July 22, 1957, dismissed as academic. All concur. (Appeals from a judgment of Herkimer Trial Term for plaintiff in an automobile negligence action. The orders denied defendants’ motions (1) to dismiss plaintiff’s complaint or for a new trial, and (2) for a new trial on the ground of misconduct of the jurors.) Present — McCurn, P. J., Williams, Bastow, Goldman and Halpern, JJ.